Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
2.    	This office action for US Patent application 16/645,890 is responsive to amendment filed on 01/27/2021 in response to the Non-Final Rejection of 10/28/2020. Claims 1, 3, 5, 10, and 12 have been amended where Claims 1 and 10 are independent claims. Further, Claim 2 has been canceled, with Claims 7-9, 11, and 13 being previously canceled. Currently, claims 1, 3-6, 10, and 12 are pending and are presented for examination.
Response to Arguments
3.    	Applicant’s remarks filed on 01/27/2021 with respect to the amendments and arguments have been fully considered and are persuasive.  As such, the objection to claims 2 and 5 and the rejection of claims 5, 6, and 12 under 35 U.S.C. 112(a) are withdrawn. As to the nonstatutory double patenting rejection, the Examiner finds amended claims 1 and 3 of the instant application to be more narrow over claims 1 and 3 of Co-pending Application No. 16/645,909 (hereinafter referred to as 909).  Claim 1 of 909 concerns setting RTP sequence numbers versus using RTP timestamps to facilitate reconstructing video signals. Amended claim 1 also overcomes Boatright (see below). Thus for these reasons, the nonstatutory double patenting rejection is withdrawn. 
4.	Please reference the Examiner initiated interview (see attached PTO-413B) regarding the examiner amendments as discussed below. In light of the foregoing, there are no issue(s) remaining.
Allowable Subject Matter
5. 	Claims 1, 3-6, 10, and 12 are allowed.
Examiner’s Amendment
6.    	An Examiner’s amendment to the record appearing below pertains to system claims 1 and 10.  During the interview, the Examiner noted that the acronyms ‘PTP’ and ‘RTP’ should be spelled out the first time they are referenced (i.e., “Precision Time Protocol” and “Real-Time Transport Protocol”, respectively); hence, independent claims 1 and 10 have been updated accordingly.  In Claim 1, the limitation “the difference” has also been changed to “a difference” the first time it appears in the claim and lastly, the amendments address the determination of the first and second delta values of claim 10 as per the specification. Details of the foregoing are provided in the attached PTO-413B interview summary. The Attorney consulted Applicant regarding this and the Applicant agreed with the changes. As such, the Examiner’s amendment (below) incorporates these corrections into Claims 1 and 10. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was provided on May 03, 2021 during the Examiner initiated interview with the attorney James Bosco (Reg. No. 51489).
The application has been amended as follows:
1. (Currently Amended) A video switching system comprising:
a first transmitter configured to synchronize a time with a Precision Time Protocol (PTP) grand master according to PTP; 
a second transmitter configured to, independently from the synchronization by the first transmitter, synchronize a time with the PTP grand master according to PTP; and
a receiver connected to the first transmitter and the second transmitter over an IP-network,
wherein the first transmitter and the second transmitter respectively:

divide the video signals into a plurality of IP-packets; and
set timestamps to the plurality of IP-packets, the timestamps based on the synchronized time according to PTP,
the first transmitter sends the plurality of IP-packets set with the timestamps as a first IP-packet stream via a first transmission path according to Real-time Transport Protocol (RTP), the second transmitter sends the plurality of IP-packets set with the timestamps as a second IP-packet stream via a second transmission path according to RTP,
the receiver is further configured to:
compare the timestamps set in the IP-packets between the first IP-packet stream and the second IP-packet stream to calculate a difference between the timestamps;
identify a pair of IP-packets including same payloads in the first IP-packet stream and the second IP-packet stream in response to determining that the difference is within a predetermined range;
if receiving the pair of IP-packets, select one of the pair of IP-packets to reconstruct video signals; and
if receiving one IP-packet of the pair of IP-packets only, use the one IP-packet to reconstruct the video signals.

10. (Currently Amended) A video switching system comprising:
a first transmitter configured to:
receive video signals distributed from one video signal;
divide the video signals into a plurality of IP-packets;
set the Real-time Transport Protocol (RTP) sequence numbers to the plurality of IP-packets; and
send the plurality of IP-packets as a first IP-packet stream via a first transmission path;
a second transmitter configured to:
receive the distributed video signals;
divide the video signals into a plurality of IP-packets;

send the plurality of IP-packets as a second IP-packet stream via a second transmission path according to RTP; 
a receiver connected to the first transmitter and the second transmitter over an IP network, the receiver configured to:
determine a first IP-packet indicating a video frame boundary in the first IP-packet stream;
determine a second IP-packet indicating a video frame boundary in the second IP-packet stream;
calculate a first delta value by subtracting a sequence number in the first IP-packet from a sequence number in any IP-packet in the first IP-packet stream 
calculate a second delta value by subtracting a sequence number in the second IP-packet from a sequence number in any IP-packet in the second IP-packet stream 
identify a pair of IP-packets including same payloads in the first IP-packet stream and the second IP-packet stream in response to that the first delta value and the second delta value match;
if receiving the pair of IP-packets, select one of the pair of IP-packets to reconstruct video signals; and
if receiving one IP-packet of the pair of IP-packets only, use the one IP-packet to reconstruct the video signals.

REASONS FOR ALLOWANCE
7.	The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a video switching system.
The closest prior art found were Boatright et al. (US 2013/0003757 A1), Nagana (US 2010/0067370 A1), Nakamura et al. (US 2017/0070772 A1), Martel et al. (US 2019/0394518 A1 Examiner finds the combined teachings of the above prior art do not reasonably disclose claim 1 as it pertains to the claimed video switching system, particularly with respect to the amended features.  Boatright describes a plurality of transmitters/receivers in an audio/video packet management system that relies on PTP synchronization (e.g., para 0043) for managing time stamped packets (Fig. 2). Timestamps are compared (para 0074-0075) between time-stamped packets (e.g., 802.1.AS PTP synch packets - 0065) and timestamps read from the RTC where differences indicate a phase shift between the master and media local clocks, however this is not the same as comparing “the timestamps set in the IP-packets between the first IP-packet stream and the second IP-packet stream to calculate a difference between the timestamps”. Moreover even if Boatright teaches the above features, Boatright does not disclose “identify a pair of IP-packets including same payloads in the first IP-packet stream and the second IP-packet stream in response to determining that the difference is within a predetermined range; if receiving the pair of IP-packets, select one of the pair of IP-packets to reconstruct video signals; and if receiving one IP-packet of the pair of IP-packets only, use the one IP-packet to reconstruct the video signals” as recited in amended claim 1.  As to Nagana and Nakamura, the Examiner finds these too do not explicitly teach the foregoing limitation in the context of using only RTP timestamps according to a PTP clock. Instead Nagana employs packet numbers (e.g., para 0052) and Nakamura uses both a RTP sequence number and timestamp (e.g. para 0042) to synchronize the video data.  Regarding prior art Martel, the Examiner agrees the effective filing date (EFD) is after Applicant’s EFD of the instant application (See pg. 22 of Applicant’s “compare the timestamps set in the IP-packets between the first IP-packet stream and the second IP-packet stream to calculate a difference between the timestamps; identify a pair of IP-packets including same payloads in the first IP-packet stream and the second IP-packet stream in response to determining that the difference is within a predetermined range; if receiving the pair of IP-packets, select one of the pair of IP-packets to reconstruct video signals; and if receiving one IP-packet of the pair of IP-packets only, use the one IP-packet to reconstruct the video signals” as per amended claim 1.  In other words, it does not appear Martel126 uses only RTP timestamps for aligning data streams since other means are also disclosed including sequence numbers and marker bits (e.g., para 0041 and Fig. 3B). Upon further examination of claim 10, the Examiner finds the art of record also do not reasonably disclose the claimed features as amended, particularly with respect to calculating the first and second delta values associated with the first and second IP-packet streams, respectively, which are subsequently used to facilitate reconstructing the video signals.  Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 09/14/2017).  The only relevant art found was that of Martel126 however as noted, Martel126 does not reasonably teach the disclosed claimed features. 

Accordingly, for the foregoing reasons presented above, Claims 1, 3-6, 10, and 12 are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486